Citation Nr: 1132706	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to November 18, 2009. 

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, from November 18, 2009 through February 28, 2011.  

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from March 1, 2011, to include on the basis of restoration of the 20 percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2008 rating decision in which the RO continued a 10 percent rating for bilateral hearing loss.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a statement accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010. 

In a December 2009 rating decision, the RO granted an increased, 20 percent rating for bilateral hearing loss, effective November 18, 2009.  In a September 2010 rating decision, the RO proposed to reduce the rating for bilateral hearing loss to 10 percent because the RO determined that the 20 percent rating assigned in December 2009 rating decision was clearly and unmistakably erroneous.  In November 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO regarding the proposed reduction.  A transcript of that hearing is of record.   

In a December 2010 rating decision, the RO reduced the rating for bilateral hearing loss to 10 percent, effective March 1, 2011 (and issued a supplemental SOC (SSOC) denying entitlement to a rating in excess of 10 percent).  

Although the RO assigned an increased rating of 20 percent for bilateral hearing loss, from November 18, 2009 through February 28, 2011, as higher ratings for bilateral hearing loss are available prior to November 18, 2009, during the period from November 18, 2009 through February 28, 2011, and since March 1, 2011, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as encompassing the three claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Additionally, although the Veteran never specifically appealed the December 2010 rating decision implementing the rating reduction, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal.  In this case, the Veteran's increased rating claim on appeal involves a consideration of the entire history of his service-connected bilateral hearing loss for the appeal period, including the reduction.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  It is reasonable to assume a rating reduction may also be considered as part of the staged ratings being considered.  Furthermore, the Board notes that the RO referenced the December 2010 reduction in a May 2011 SSOC and included citation to 38 C.F.R. § 3.105(e), concerning reductions, in the December 2010 SSOC.  

Therefore, in light of the evidence of record, and to give the Veteran every consideration in connection with the appeal, the Board has characterized the appeal as encompassing all three matters set forth on the title page.  

In August 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in an April 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2009 the Veteran filed a VA Form 21-22, appointing the American Legion as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.  

2.  For the period prior November 18, 2009, the Veteran's bilateral hearing loss disability was manifested by no worse than Level VIII hearing in the right ear with Level II hearing in the left ear.  

3.  For the period from November 18, 2009 through February 28, 2011, the Veteran's bilateral hearing loss disability was manifested by no worse than Level VIII hearing in the right ear with Level II hearing in the left ear.  

4.  Audiometric testing in March 2011 revealed Level VIII hearing in the right ear with Level II hearing in the left ear.  

5.  Following a review of the December 2009 rating decision, in a September 2010 rating decision, the RO determined that the earlier rating decision had improperly assigned a 20 percent rating for bilateral hearing loss using Table VIa (which is to be used only for exceptional patterns of hearing impairment), as such, that decision contained clear and unmistakable error (CUE), and, as the pertinent evidence showed that the Veteran's hearing loss warranted a 10 percent rating, the RO proposed reducing the rating for the Veteran's bilateral hearing loss from 20 percent to 10 percent.  In a December 2010 rating decision, the RO implemented the reduction, effective March 1, 2011.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, for the period prior to November 18, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2010).

2.  The criteria for a rating in excess of 20 percent for bilateral hearing loss, for the period from November 18, 2009 through February 28, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2010).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, from March 1, 2011, to include on the basis of restoration of the 20 percent rating, are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in the claimant's possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim for an increased ratings (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The February 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of this letter, the claim for an increased rating was adjudicated in April 2008 and September 2008 rating decisions.  Hence, February 2008 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that the December 2009 SOC and December 2010 SSOC set forth the relevant rating criteria for evaluating the Veteran's service-connected bilateral hearing loss.  After issuance of the December 2009 SOC and December 2010 SSOC, and opportunity for the Veteran to respond, the March 2011 SSOC reflects readjudication of the claim for an increased rating.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the matter of restoration of the 20 percent rating for bilateral hearing loss, the Board observes that a September 2010 pre-rating notice letter, which accompanied the rating decision proposing to decrease the rating for bilateral hearing loss, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  The Veteran was afforded a personal hearing in November 2010.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of March 2008, June 2008, November 2009, July 2010, and March 2011 VA audiological evaluations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's November 2010 RO hearing, along with various statements submitted by the Veteran and his representative and his family members, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Historically, in a December 2005 rating decision, the RO granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective April 5, 2004.  In an April 2006 rating decision, the RO granted an increased, 10 percent rating for bilateral hearing loss, effective January 26, 2006.  In February 2008, the Veteran filed a claim for an increased rating for bilateral hearing loss.  In an April 2008 rating decision, the RO continued the 10 percent rating.  In May 2008, the Veteran submitted another claim for an increased rating for bilateral hearing loss, accompanied by the report of private audiometric testing.  In the August 2008 rating decision from which the current appeal stems, the RO continued the 10 percent rating for bilateral hearing loss.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination (evaluation).  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The results of above-described testing are charted on Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) and Table VII (Percentage Evaluations for Hearing Impairment).  See 38 C.F.R. § 4.85.  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already assigned staged ratings for the Veteran's service-connected bilateral hearing loss.  Hence, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

A.  Prior to November 18, 2009

Records of VA treatment dated from May 2006 to November 2009 reflect complaints regarding and treatment for hearing loss.  

In support of his claim for an increased rating, in May 2008, the Veteran described difficulty distinguishing verbal and environmental sounds, and reported that others often had to repeat themselves so he could understand what was being said.  He submitted a September 2007 report of private audiometric testing, which reveals that pure tone thresholds, in decibels, were as follows: 





HERTZ



1000
2000
3000
4000
RIGHT
45
70
90
105
LEFT
45
50
65
75

Pure tone threshold averages were 77.5 decibels (dB) in the right ear and 58.75 dB in the left ear.  Word recognition scores were 72 percent in the right ear and 84 percent in the left ear.    

The Veteran underwent a VA audiological evaluation in March 2008.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
40
60
80
95
LEFT
40
45
55
65

Pure tone threshold averages were 68.75 decibels (dB) in the right ear and 51.25 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 52 percent in the right ear and 88 percent in the left ear.  

The Veteran was again afforded a VA audiological evaluation in June 2008.  He described his situation of greatest difficulty as hearing his wife and listening in noisy settings.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
35
60
80
100
LEFT
40
45
55
70

Pure tone threshold averages were 68.75 decibels (dB) in the right ear and 52.5 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 56 percent in the right ear and 88 percent in the left ear.  

A report of private audiometric testing, performed in July 2009, reflects pure tone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
40
60
85
95
LEFT
40
50
65
75

Pure tone threshold averages were 70 decibels (dB) in the right ear and 57.5 dB in the left ear.  Word recognition scores were 64 percent in the right ear and 82 percent in the left ear.  

In letters received in September 2009, the Veteran's family members described their observations of his hearing loss, including his difficulty with conversations, including on the telephone, and difficulty hearing in background noise.  His family members indicated that they had to repeat themselves when speaking to the Veteran.  

As regards the September 2007 report of private audiometric testing, the Board notes initially that it is unclear whether Maryland CNC speech discrimination test was used.  See 38 C.F.R. § 4.85(a).  The Court has held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports or to explain why it need not seek such clarification.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  In Savage, the Court held that private audiological evaluations that did not specify, among other things, the type of speech recognition testing conducted were the type of medical records that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.  Here, however, the Board finds that remand for clarification as to whether the Maryland CNC test was used is necessary, because, even assuming, arguendo, that the Maryland CNC test was used, the Veteran would not be entitled to a rating in excess of 10 percent for bilateral hearing loss.  In this regard, applying the method for evaluating hearing loss to the results of the September 2007 audiometric testing reveals Level VI hearing in the right ear and Level III hearing in the left ear, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned. Because these results do not reflect an exceptional pattern of hearing loss in either ear, Table VIa is not for application.  38 C.F.R. § 4.86.

Further, applying the method for evaluating haring loss to the results of the March 2008 and June 2008 VA audiological evaluations reveals Level VIII hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII again corresponds to a 10 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100.  Neither the March 2008 nor the June 2008 testing results reflect an exceptional pattern of hearing loss in either ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

The Board acknowledges that, pertinent to the period in question, the Veteran underwent private audiometric testing in July 2009; however, the report of that testing reflects that speech discrimination scores were determined using a monitored live voice (MLV), as opposed to the Maryland CNC Word List.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test.  38 C.F.R. § 4.85(a).  As the July 2009 speech discrimination testing was not obtained using the Maryland CNC word list, this report does not meet regulatory specifications and, therefore, may not be used to determine the appropriate rating under the schedular criteria for hearing loss.

Accordingly, prior to November 18, 2009, a rating in excess of 10 percent for bilateral hearing loss is not warranted.  


B.  From November 18, 2009 through February 28, 2011

The Veteran underwent a VA audiological evaluation on November 18, 2009.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
45
65
80
95
LEFT
50
50
55
70

Pure tone threshold averages were 71.25 decibels (dB) in the right ear and 56.25 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 48 percent in the right ear and 92 percent in the left ear.  

The Veteran's bilateral hearing loss was subsequently evaluated during a July 2010 VA audiological evaluation.  He described his situations of greatest difficulty as hearing his wife and listening in noisy settings.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
45
65
80
100
LEFT
50
50
55
75

Pure tone threshold averages were 72.5 decibels (dB) in the right ear and 57.5 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 56 percent in the right ear and 92 percent in the left ear.  The audiologist opined that there were no significant changes in pure tone thresholds when compared to the results of audiometric testing performed in November 2009.  

In correspondence dated in October 2010, the Veteran again described his hearing difficulty, reporting that he had constant trouble hearing and understanding others.  He added that he continually had to ask those speaking to him to repeat themselves.  

During the November 2010 RO hearing, the Veteran asserted that he believed his hearing loss was worse than 10 percent disabling.  

A report of private audiometric testing, performed in January 2011, reflects pure tone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
50
60
85
95
LEFT
55
55
55
80

Pure tone threshold averages were 72.5 decibels (dB) in the right ear and 61.25 dB in the left ear.  Word recognition scores were 48 percent in the right ear and 84 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the November 2009 audiometric testing reveals Level VIII hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a noncompensable (0 percent) rating under 38 C.F.R § 4.85, Diagnostic Code 6100.  These results do not reflect an exceptional pattern of hearing loss in either ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

Applying the method for evaluating hearing loss to the results of the July 2010 audiometric testing reveals Level VIII hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100.  These results also do not reflect an exceptional pattern of hearing loss in either ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

The Board acknowledges the private audiometric testing performed in January 2011; however, as with the July 2009 testing, the report of the January 2011 testing reflects that speech discrimination scores were determined using a monitored live voice (MLV), as opposed to the Maryland CNC Word List.  As the January 2011 speech discrimination testing was not obtained using the Maryland CNC word list, this report does not meet regulatory specifications and, therefore, may not be used to determine the appropriate rating under the schedular criteria for hearing loss.  See 38 C.F.R. § 4.85(a).  

Therefore, the medical evidence for the period in question shows that a rating in excess of 20 percent for bilateral hearing loss is not warranted.  As will be discussed in detail below, the determination to award a 20 percent rating, based upon the November 2009 VA audiological evaluation, was clearly and unmistakably erroneous.  Stated differently, when the pertinent evidence during the period in question is compared to the controlling regulations, the Veteran's bilateral hearing loss disability was not more than 10 percent disabling during the period from November 18, 2009 through February 28, 2011.  It is therefore axiomatic that a rating in excess of 20 percent during this period is not warranted.

C.  From March 1, 2011

The Veteran underwent a VA audiological evaluation in March 2011.  He denied any perceived change in his hearing loss since the July 2010 VA audiological evaluation.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
45
65
80
95
LEFT
50
50
55
80

Pure tone threshold averages were 71.25 decibels (dB) in the right ear and 58.75 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 48 percent in the right ear and 92 percent in the left ear.  The audiologist commented that there had been no significant change in the Veteran's hearing sensitivity compared to the July 2010 VA audiological evaluation, the January 2011 private audiometric testing, and the November 2009 VA audiological evaluation.  She noted that the slight variability in word recognition ability was considered to be within test-retest variability, and did not indicate any significant change in word recognition ability.  

Applying the method for evaluating hearing loss to the results of the March 2011 audiometric testing reveals Level VIII hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100.  These results do not reflect an exceptional pattern of hearing loss in either ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

Accordingly, since March 1, 2011, a rating in excess of 10 percent for bilateral hearing loss is not warranted.  

In consideration of entitlement to a rating in excess of 10 percent for bilateral hearing loss from March 1, 2011, the Board has considered whether restoration of the 20 percent evaluation is warranted.  Initially, the Board notes that the record does not indicate, and the Veteran does not contend, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board will focus on the propriety of the reduction.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the 20 percent rating for the Veteran's service-connected bilateral hearing loss was in effect for less than two years.  38 C.F.R. § 3.344(c).  It is established that a rating may be reduced upon a finding of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

As noted in the discussion above, during the period under consideration, audiometric evaluations resulted in designation of no more than Level VIII hearing in the right ear with Level II hearing in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a 10 percent rating, and no more, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As noted earlier, in a December 2009 rating decision, the RO granted an increased, 20 percent rating for bilateral hearing loss.  This rating was based on the results of the November 2009 VA audiological examination and the application of Table VIa. Application of Table VIa resulted in Level VI hearing in the right ear and Level IV hearing in the left ear, resulting in a 20 percent rating for bilateral hearing loss pursuant to Table VII.

In September 2010, the RO determined that, in assigning the 20 percent rating for the Veteran's bilateral hearing loss, the RO had mistakenly used Table VIa instead of using Table VI. Thus, the RO found that the December 2009 rating action contained CUE as the criteria for using Table VIa to compute the disability rating were not met.  Based on the pertinent evidence of record, as discussed above, the RO found that, based on application of the reported findings to Tables VI and VII, a 10 percent rating was warranted.  As a consequence, in the September 2010 rating decision, the RO determined that the December 2009 rating decision was clearly and unmistakably erroneous in assigning a 20 percent rating for bilateral hearing loss and proposed to reduce the rating for bilateral hearing loss from 20 percent to 10 percent, based on the VA audiometric testing results.

The Board acknowledges that, during the November 2010 hearing, the Veteran's representative argued that the Veteran's speech discrimination scores seemed to be somewhat inconsistent.  He also asserted that the Veteran should have been provided with a VA audiological evaluation by a different audiologist, as opposed to the audiologist who had previously evaluated his hearing.  Regardless, the November 2009 VA examiner did not certify that use of the speech discrimination test was not appropriate because of language difficulties or inconsistent speech discrimination scores.  See 38 C.F.R. § 4.85(c).  Moreover, the November 2009 audiometric results did not reflect an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Accordingly, the use of Table VIa to evaluate the Veteran's bilateral hearing loss was CUE.  In December 2010, the RO issued a rating decision reducing the rating for bilateral hearing loss from 20 percent to 10 percent, to be effective March 1, 2011.

Given the results shown on VA audiological evaluations in November 2009 and July 2010-the only valid evidence demonstrating the severity of the Veteran's bilateral hearing loss during the time period in question-the RO appropriately determined that no more than a 10 percent rating for bilateral hearing loss was assignable and that the 20 percent rating assigned in the December 2009 rating decision was the product of CUE.  38 C.F.R. § 3.105(a).  As explained below, the Board (like the RO) must render its decision on the basis of testing results. 

Accordingly, the Board concludes that the reduction in rating from 20 percent to 10 percent for bilateral hearing loss was appropriate, and that the criteria for restoration of the 20 percent rating, from March 1, 2011, are not met; and, that there is otherwise no basis for assignment of a rating in excess of 10 percent for bilateral hearing loss, from March 1, 2011.

D.  All Periods

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of  disability ratings for hearing impairment is derived by a  mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that, in the audiological evaluation reports of record, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss, other than to note the Veteran's reports that he had difficulty hearing his wife and hearing in noisy environments.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has asserted his entitlement to an extra-schedular rating for bilateral hearing loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

For all the foregoing reasons, the Board concludes no further staged rating of the Veteran's bilateral hearing loss is warranted, and that a rating in excess of 10 percent for bilateral hearing loss, for the period prior to November 18, 2009 and the period from March 1, 2011, as well as a rating in excess of 20 percent for the period from November 18, 2009 through February 28, 2011, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as indicated above, given the mechanical nature of deriving ratings for hearing loss, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 49, 53-56 (1990).

ORDER

A rating in excess of 10 percent for bilateral hearing loss, prior to November 18, 2009, is denied. 

A rating in excess of 20 percent for bilateral hearing loss, from November 18, 2009 through February 28, 2011, is denied.  

A rating in excess of 10 percent for bilateral hearing loss, from March 1, 2011, to include on the basis of restoration of the 20 percent rating, is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


